 Case 2:20-mj-00106-JHR Document 19 Filed 08/06/20 Page 1 of 1                            PageID #: 60



                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE


UNITED STATES OF AMERICA                          )
                                                  )
vs.                                               ) Case No. 2:20-mj-00106-JHR
                                                  )
JOSHUA CORY FRANCES                               )

                       SPEEDY TRIAL ORDER PER THE COURT’S 7/30/2020
                                 GENERAL ORDER 2020-12

        This matter comes before the Court upon the Court’s own motion to continue this case. The Court

finds that due to the declaration of a public health emergency arising out of the Coronavirus disease

(COVID-19) outbreak, announced by the World Health Organization, and on the advice of the Centers for

Disease Control and Prevention (CDC) and other health authorities, the Court must take precautions to

reduce the possibility of exposure to the COVID-19 virus and to slow the spread of the disease.

        In light of the global outbreak of COVID-19 and its far-reaching impact on public health, and for

the reasons stated in General Order 2020-12, the Court finds that a continuance in this case is necessary to

reduce any exposure to the disease.

        Taking into consideration the factors set forth in Title 18, United States Code, Section

3161(h)(7)(B), the Court can and does find that the ends of justice served by a continuance in this case

outweigh the best interests of the public and the defendant in a speedy trial.


        The Court hereby orders:

            1. The time between July 30, 2020, and until this case is heard and determined by a
                Grand Jury, BUT no later than October 30, 2020, is hereby excluded from calculations
                under the Speedy Trial Act, Title 18, United States Code, Section 3161 et seq.



        SO ORDERED.

        Dated this 6th day of August, 2020.

                                                           /s/ John H. Rich III
                                                           John H. Rich III
                                                           U.S. Magistrate Judge
